357 P.2d 93 (1960)
Odis Lee CARTER, Plaintiff in Error,
v.
PEOPLE of the State of Colorado, Defendant in Error.
No. 19046.
Supreme Court of Colorado, In Department.
November 21, 1960.
Rehearing Denied December 12, 1960.
*94 Caddes & Capra, Denver, for plaintiff in error.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., John F. Brauer, Asst. Atty. Gen., for defendant in error.
MOORE, Justice.
Plaintiff in error, to whom we will refer as defendant, was charged by information in the trial court with the offense of possession of Cannabis sativa L. (marijuana) to which he entered a plea of not guilty. Trial to a jury resulted in his conviction of the offense charged, and sentence to a term in the state penitentiary.
Defendant brings error and seeks reversal of the judgment on the following grounds:
"A. The Evidence was Insufficient to Sustain a Verdict of Guilt.
"B. The Opinion Testimony Allowed by the Trial Court Without Proper Qualification was Prejudicial."
We have read the transcript of testimony and find ample evidence to support the verdict and the judgment entered thereon. Suffice it to say that a substantial quantity of the drug in question was taken from the pocket of defendant who told the arresting officers that he thought it was marijuana. Defendant did not testify. The explanation given by his woman companion as to how the "cigarettes" taken from defendant found their way to his pocket, was a challenge to the credulity of the jury, and whether it was sufficient to overcome the inferences of guilt arising from the circumstances, was for the jury to determine.
There is no merit to the contention that Officer Joseph Moomaw, a witness for the people, was not sufficiently qualified as an expert to give his opinion that the cigarettes taken from defendant were exclusively from the prohibited Cannabis sativa L. (marijuana).
The judgment is affirmed.
FRANTZ and DOYLE, JJ., concur.